Citation Nr: 1521295	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for arteriosclerotic heart disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserve and had active duty service from June 2006 to December 2006, from May 2007 to June 2008, and from January 2010 to February 2010.
	
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In that decision, the RO granted service connection for arteriosclerotic heart disease and assigned a 10 percent evaluation effective from February 27, 2010.

In April 2014, the Veteran submitted additional evidence with a waiver of initial consideration by the RO.  Thus, the Board will consider the additional evidence in conjunction with this appeal.

Pursuant to his request, the Veteran was scheduled for a videoconference hearing before the Board in May 2014; however, he did not report for that hearing.  He has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d),(e). 

The Veterans Benefits Management System (VBMS) includes an April 2015 brief submitted by the Veteran's representative.

The Virtual VA paperless claims processing system and the Veterans Benefit Management System (VBMS) also include newly received evidence and an October 2014 rating decision that granted a temporary total (100 percent) rating pursuant to 38 C.F.R. § 4.30 for the period from June 13, 2014, to September 30, 2014, during which he underwent coronary artery bypass surgery and convalescence after the surgery.  The rating of 10 percent rating for arteriolosclerotic heart disease resumed effective October 1, 2014.

The October 2014 rating decision also granted service connection for gastritis and assigned an initial rating of 10 percent for that disability.

In November 2014 the AOJ received an application for an increased rating for gastroesophageal reflex disease (GERD), with accompanying private medical evidence.  These documents are associated with the VBMS claims file.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an April 2015 brief, the Veteran's representative noted that the most recent VA examination in this appeal had been conducted in July 2011, and she asserted that the Veteran's condition was worse than currently evaluated.  In addition, the Board notes that the Veteran underwent coronary artery bypass surgery in June 2014.   As a result, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected arteriosclerotic heart disease.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Statements received from the Veteran in June 2011 and November 2014 should also be translated from Spanish to English.  See 38 U.S.C.A. § 5103A(a)-(c).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his arteriosclerotic heart disease.  A specific request should be made for any outstanding records pertaining to his surgery in June 2014.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ should translate a written statement dated on November 5, 2014, and received by VA on November 6, 2014, from Spanish to English.  The statement is currently associated with the VBMS claims file. 

The AOJ should also translate a statement received in June 2011 from Spanish to English.  The statement is currently associated with the paper claims file.  (It appears to be a FOIA request to which the AOJ properly responded on June 29, 2011.)

Copies of these translations should be associated with the claims file.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected arteriosclerotic heart disease.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including current diagnostic testing.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should state the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  He or she should also indicate whether the Veteran has had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year.  The examiner should further state whether the Veteran has left ventricular dysfunction, and if so, the percent of ejection fraction.  In addition, he or she should address whether there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






